Dismissed and Memorandum Opinion filed September 30,
2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00230-CR
____________
 
SAMUEL LEE JEFFERSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1186242
 

 
M E M O R
A N D U M   O P I N I O N
A jury convicted appellant of manslaughter.  On March 10,
2010, the trial court sentenced appellant to confinement for 12 years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal on March 10, 2010.  
On August 19, 2010, this court ordered a hearing to determine
why appellant’s counsel had not filed a brief in this appeal.  On September 9,
2010, the trial court conducted the hearing, and the record of the hearing was
filed in this court on September 16, 2010.
At the hearing, appellant, together with his counsel,
confirmed that he had discussed the issues with counsel and determined that
appellant no longer wished to pursue his appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P. 42.2(a).  However, based on the
testimony at the hearing that appellant does not want to continue his appeal,
we conclude that good cause exists to suspend the operation of Rule 42.2(a) in
this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Panel
consists of Justices Anderson, Frost, and Brown. 
Do Not Publish
— Tex. R. App. P. 47.2(b).